DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0040] Callout for “acquired images 102, 104, 106” should be “acquired images 202, 204, 206”.[0041] Callout for “in every calibration image 102, 104, 106” and “for each calibration image 102, 104, 106” should be “in every calibration image 202, 204, 206” and “for each calibration image 202, 204, 206”, respectively.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10706588. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Below is a listing of the claims showing which elements lack support.
Claim 1 recites “calculating a reprojection error for each of a plurality of images based on reconstructed lattice graphs representative of the plurality of images by using a robust estimator;”.  The Examiner is unable to find support for this limitation. 
The only disclosure of “reprojection error is as follows…
Paragraph 46 states “The parameter calibration module 104 may then calculate the reprojection error for each calibration image. The parameter calibration module 104 may use as a quality measure a suitable robust estimator of the reprojection error (e.g., the median of all the errors).”
Paragraph 52 states “The computing unit may then calculate the reprojection error for each calibration image using, as a quality measure, a suitable robust estimator of the reprojection error (e.g., the median of all the errors).”
Paragraph 53 states “The computing unit may select the one or more intrinsic camera parameter values so as to minimize a robust estimator of a reprojection error over the obtained plurality of images. The computing unit may select any calibration images of the obtained calibration images having a reprojection error lower than some threshold.”
The Specification does not appear to show how the reprojection error is calculated, and in particular does not teach the limitation above.

Claim 11 recites
11. “A method comprising:” 
“calculating a reprojection error for each image from a set of images, the reprojection error calculated using a robust estimator and representing an impact of intrinsic image capture device parameter values used to capture the set of images;” (Para 46: “The parameter calibration module 104 may then calculate the reprojection error for each calibration image. The parameter calibration module 104 may use as a quality measure a suitable robust estimator of the reprojection error (e.g., the median of all the errors”).
 “selecting a subset of images comprising images with a calculated reprojection error lower than a reprojection error threshold;” (Para 47: “The next step of the processing pipeline starts from the optimal intrinsic camera parameter values found in the previous step. The parameter calibration module 104 may then select any calibration images with a reprojection error lower than some threshold.”)
 “determining lattice graphs representative of the subset of images;” (The disclosure does not appear to disclose a determination of a lattice graph representative of a subset of images that satisfy reprojection error threshold)
“deriving a plurality of two-dimensional correspondences across the subset of images from nodes in the lattice graphs;” (The disclosure does not appear to disclose a step for deriving a plurality of two-dimensional correspondences using nodes from lattice graphs representative of a subset of images that satisfy reprojection error threshold)
 “and calculating new intrinsic image capture device parameter values based on the lattice graphs using the plurality of two-dimensional correspondences.” (The disclosure does not appear to disclose calculating new intrinsic image capture device parameter values based on lattice graphs representative of a subset of images that satisfy reprojection error threshold)
Claims 2-10 and 11-20 are rejected as being dependent upon a rejected claim and failing to cure the deficiencies of said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2017/0221226 A1 hereinafter “Shen”) in view of Bao et al. (US 2019/0096091 A1 hereinafter “Bao”).
Regarding claim 1, Shen teaches 
A method comprising: 
“calculating a reprojection error for each of a plurality of images based on reconstructed lattice graphs representative of the plurality of images by using a robust estimator;” (Shen, Para 78: “Each of the squares 302, 304 can be identically sized and arranged in a grid having a plurality of rows and columns. In some embodiments, the corner points of the squares (e.g., as indicated by circles 305) serve as the feature points of the calibration target 300 for performing image device calibration.”; Figure 4: Demonstrates lattice structure)
and determining values for a plurality of intrinsic image capture device parameters (Shen, Para 97: “In step 650, calibration parameters for the one or more imaging devices are determined based on the correspondence formulated in step 640. As previously described herein, the calibration parameters can include parameters relating to camera intrinsic matrix (e.g., the focal length, position of the principal point, pixel size), rotation matrices and translation vectors between the camera and world coordinate systems, and/or optical distortion (e.g., radial distortion, eccentric distortion, thin prism distortion) for each of the one or more imaging devices.”) for a plurality of two-dimensional correspondences across the selected set of images, wherein the plurality of two-dimensional correspondences is derived from nodes in the reconstructed lattice graphs.” (Shen, Para 96: “For example, for binocular calibration using corner points of a checkerboard, the step 640 can involve identifying the corner points that are visible in both the left and right camera images and determining the world coordinates for those common corner points.”)

Shen teaches determining intrinsic camera parameters using nodes in a lattice graph, but does not expressly disclose:
“calculating a reprojection error for each of a plurality of images based on reconstructed lattice graphs representative of the plurality of images by using a robust estimator;”
“selecting a set of images with the reprojection error lower than a reprojection error threshold;”
“and determining values for a plurality of intrinsic image capture device parameters for a plurality of two-dimensional correspondences across the selected set of images, wherein the plurality of two-dimensional correspondences is derived from nodes in the reconstructed lattice graphs.”

Bao teaches: 
“calculating a reprojection error for each of a plurality of images based on reconstructed lattice graphs representative of the plurality of images by using a robust estimator;” (Bao, Para 81: “The, a re-projection error measure is computed (1115) for each verification image”; Para 74: “the re-projection error may be an average (mean, median, or mode) error for the re-projected feature points in the image”; Figure 11)
“selecting a set of images with the reprojection error lower than a reprojection error threshold;” (Bao, Para 81: “ if the re-projection error measure of an image is less than an error threshold (e.g., 1 pixel), the image is denoted (1120) as an "inlier," otherwise the image is denoted (1120) as an "outlier." ”; Para 82: “If the number of inlier images is greater than a first inlier threshold value (e.g., 90%), the inlier images may be used to compute the camera intrinsic parameters, which are output (1135) as the final parameters.”; Figure 11)
“and determining values for a plurality of intrinsic image capture device parameters for a plurality of two-dimensional correspondences across the selected set of images, wherein the plurality of two-dimensional correspondences is derived from nodes in the reconstructed lattice graphs.” (Bao, Para 82: “If the number of inlier images is greater than a first inlier threshold value (e.g., 90%), the inlier images may be used to compute the camera intrinsic parameters, which are output (1135) as the final parameters.”; Figure 11)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the camera calibration systems and methods of Shen such that the two dimensional correspondences of Shen were derived from a selected set of images that have satisfied an inlier threshold using reprojection error, as taught by Bao, in order to determine the intrinsic image capture device parameters .
The suggestion/motivation for doing so would have been to increase accuracy and speed of parameter value determination by selectively limiting the images used for calibration to a set of images most accurately depicting the calibration pattern.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Shen with Bao to obtain the invention as specified in claim 1.

Regarding claim 2, Shen in view of Bao teaches “The method of claim 1,” 
 “wherein the robust estimator comprises determining a median of reprojection errors” (Bao, Para 74: “the re-projection error may be an average (mean, median, or mode) error for the re-projected feature points in the image”; Figure 11)

Regarding claim 3, Shen in view of Bao teaches “The method of claim 2” 
“wherein the reprojection error threshold is derived from the median of the reprojection errors.” (Bao, Para 74: “the re-projection error may be an average (mean, median, or mode) error for the re-projected feature points in the image”; Figure 11)

Regarding claim 4, Shen in view of Bao teaches “The method of claim 1,”
“further comprising calibrating, a plurality of intrinsic camera parameter values corresponding to one or more intrinsic camera parameters of an image capture device (Shen, Para 97: “In step 650, calibration parameters for the one or more imaging devices are determined based on the correspondence formulated in step 640. As previously described herein, the calibration parameters can include parameters relating to camera intrinsic matrix (e.g., the focal length, position of the principal point, pixel size), rotation matrices and translation vectors between the camera and world coordinate systems, and/or optical distortion (e.g., radial distortion, eccentric distortion, thin prism distortion) for each of the one or more imaging devices.”) based on two or more distinguishable features detected in two or more of the plurality of images and the reconstructed lattice graphs corresponding to the two or more of the plurality of images.” (Shen, Para 96: “For example, for binocular calibration using corner points of a checkerboard, the step 640 can involve identifying the corner points that are visible in both the left and right camera images and determining the world coordinates for those common corner points.”)

Regarding claim 5, Shen in view of Bao teaches “The method of claim 1,”
“wherein the values for the plurality of intrinsic image capture device parameters are determined independently of an origin of each of the reconstructed lattice graphs.” (Shen, Paras 4, 11, 80: Correspondences are calculated for all given features of an image in both the image coordinate and world coordinate systems)

Regarding claim 6, Shen in view of Bao teaches “The method of claim 5,”
 “wherein the origin of each of the reconstructed lattice graphs is based on a planar coordinate system having an arbitrary origin.” (Shen, Para 80: “Once the image coordinates of the features in the image data of the target 300 have been determined, the correspondence between the image coordinates and the world coordinates of the features on the target 300 can then be identified. The world coordinate system can be defined relative to the target 300, such that the world coordinates of each feature correspond to the position of the feature on the target 300. For example, the origin 0, of the world coordinate system can be positioned at one of the four outer corners (306a, 306b, 306c, 306d) of the checkerboard, with the plane of the checkerboard lying along the XWY, plane of the world coordinate system. Accordingly, in embodiments where the corner points serve as the features for calibration, the Z, world coordinate of each corner point on the target 300 is 0 and the X., Y, world coordinates of each corner point can be determined based on its 2D location (e.g., row and column position) on the checkerboard.”)

Regarding claim 7, Shen in view of Bao teaches “The method of claim 1,”
“further comprising updating current intrinsic image capture device parameter values based on the plurality of intrinsic image capture device parameter values.” (Shen, Paras 99-106: Corresponding to the demonstrated use of the Levenberg-Marquart algorithm used by Shen to optimize the calibration parameters)

Regarding claim 8, Shen in view of Bao teaches “The method of claim 1,”
“wherein the plurality of intrinsic image capture device parameter values include parameter values that define one or more parameters selected from the group consisting of: focal length, skew, optical center, and radial distortion coefficients.” (Shen, Para 97: “As previously described herein, the calibration parameters can include parameters relating to camera intrinsic matrix (e.g., the focal length, position of the principal point, pixel size), rotation matrices and translation vectors between the camera and world coordinate systems, and/or optical distortion (e.g., radial distortion, eccentric distortion, thin prism distortion) for each of the one or more imaging devices.”)

Regarding claim 9, Shen in view of Bao teaches “The method of claim 1” 
“wherein the plurality of intrinsic image capture device parameter values are estimated using a random subset of the set of images.” (Bao, Para 63: “the image subset selector 520 selects (910) a set of images (e.g., 20 images) from the set of captured images. In one or more embodiments, the images may be selected at random.”; Figure 9)

Regarding claim 10, Shen in view of Bao teaches “The method of claim 1,”
“wherein each corresponding lattice graph has a plurality of nodes corresponding to a portion of a plurality of features of the plurality of images.” (Shen, Para 96: “For example, for binocular calibration using corner points of a checkerboard, the step 640 can involve identifying the corner points that are visible in both the left and right camera images and determining the world coordinates for those common corner points.” Feature point correspondences of the checkerboard are captured in both left and right camera images. The correspondences reflect the corner points of squares, the effective ‘nodes’ of the checkerboard)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662